NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



BENJAMIN J. HERRERA,                     )
DOC #H49301,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-2494
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 16, 2018.

Appeal from the Circuit Court for
Highlands County; Michael E. Raiden,
Judge.

Anthony W. Surber, Mulberry, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.